Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments and amendments with respect to claim(s) 1-20 have been considered but are not persuasive. 

Independent claim 13 is amended to recite “track one or both of: actual problems and perceived problems associated with the one or more mobile devices”.

Here, by clarification, Tan discloses a system comprising: a processor; and a memory for tangibly storing thereon computer-readable instructions configured to be executed by the processor, the computer-readable instructions configured to: collect data from one or more reverse logistics mobile device processing systems (see [0010], “Self-Learning, Adaptive Approach for Intelligent Analytics-Assisted Self-Organizing-Networks (SONs).” Which requires the collection of analytics data); track one or more mobile devices (see [0175], “bad MRs are identified from the collected MRs, and each bad MR is associated with one unit of blame” MR/User equipment) across vendors, sites and systems (network si a heterogeneous network (Het-Net) [0064]); and track one or both of: actual problems and perceived problems (see [0203] “When a bad MR of a cell includes RSRP information of its neighbors, i.e., the cell has non-co-site neighbors, interference or overshooting of its neighbors may be considered when assigning blames for this bad MR. Each MR category may be further classified into different sub-categories,” therefore, tracking and classification actual and perceived problems of mobile radios); 

Tan does not specifically disclose however Suarez Garcia (US 2016/0029221 A1) discloses associated with the one or more mobile devices (see [0066] monitoring mobile devices and providing behavioral analysis and classification model for issues [0004]). 

It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Suarez Garcia with that of TAN enhancement of security provisions related to security invasions and attacks.

Regarding representative claim 1, Applicant argues on page 12 of filed remarks, the claimed elements are directed to how many cells are needed to [be] added to meet a service level agreement on network loads and not how call admission thresholds may be altered. Here, applicant arguments are made to secondary reference Sridhar, US 2013/0051332 A1.
Examiner respectfully disagrees. While Sridhar does relate to admission control thresholds it pointedly teaches methods for “continuous and/or ongoing process that supports self-corrective action as the network load” in [0040] and “optimizing the available network resources under varying load conditions”.  

Furthermore, the calls which can be voice and data as shown by Sridhar in [0002] (background) are part of the load of a network. As a result calls are understood as any form of data or voice connection activity. Therefore, the term “calls” should not be to narrowly defined. Even in the instant application, “load” of the network would include calls of various forms data and voice. 

Applicant argues that “Sridhar in [0038] teaches away from the claimed element”. Applicant further contends, claimed elements comprises determining a solution to meeting a service level agreement by adding additional cells to the system.

Examiner comprehends Applicant’s arguments but respectfully disagrees. Sridhar [0038] explicitly concerns the matter where “[e]xisting service-level agreements” should be honored. Hereby, “performance guarantees” are imposed to meet “requirements” so performance whill not “degrade” and the “network should not suffer” (Sridhar [0038]).

Here, Sridhar explicitly relates to service-level agreements as required by claim 1 language.  Therefore, in [0040], adding and removing cells relates specifically to the goals of Sridhar to bring the network back to equilibrium and “honor[ed]” “service-level agreements” as disclosed previously in [0038].

 Examiner has further clarified to Tan et al. (US 2016/0165462 A1) in view of Sridhar (US 2013/0051332 A1) to address applicant concerns. 

Tan discloses a system comprising: a processor; and a memory for tangibly storing thereon computer-readable instructions configured to be executed by the processor, the computer-readable instructions configured to : 

analyze handover events (Tan discloses evaluating mobile network analytics in a self-learning self-organizing network including “handover success rate” [0061] , therefore by determining ‘handover success rate’, handover events have been analyzed), during a period of time (during and adjustment period [0061]), associated with one or more mobile devices in an area having mobile device coverage provided by a plurality of cells (see plurality of cells in fig. 2), the one or more mobile devices in wireless communication with one or more cells of the plurality of cells (see overlapping plurality of cells in fig. 2); 

determine mobile device coverage pattern information (see [0168], “evaluation” of “traffic/usage patterns”, whereby this matches applicant provided definition of coverage pattern in Applicant’s instant abstract) including one or both of: a pattern of traffic in the area (see [0168], “traffic patterns” “traffic/usage patterns”), and a pattern of network load (see method for identifying status categories including “system load”, [0184]) for the area, wherein the mobile device coverage pattern information is determined based at least in part on one or more items of contextual information (see context of coverage [0060]); and 

determine one or more locations, in the area, associated with a drop rate higher than a threshold drop rate based at least in part on the determined pattern information (see [0061], “drop rate exceeds threshold”), wherein the one or more cells comprises a plurality of respective base stations dispersed across the area (see fig. 2, with various access points/base station); 

wherein a sub-area of more traffic in the area has a number of base stations higher than a sub-area of less traffic in the area (see fig. 14, graph of distance between sites and relative number of UE’s per cell pair, therefore traffic and amount of sites by distance); 

wherein the one or more mobile devices cause handover events associated with the one or more base stations in the area when the respective users of the one or more mobile devices travel in the area (see handover in [0061] here handover occur more frequently thus higher “handover success rate” );

Tan does not specifically disclose however Sridhar discloses to analyze (see network deployment function [0040] which would include analyzation) how many added cells are needed (determines the need for “adding” or “removing” cells, [0040] to create capacity and load equilibrium) to meet a service level agreement (all based on “existing service-level agreements to be honored” [0038]) based on an analysis of network loads (corrective action for network load [0040] or improving load constraints);

Tan does not specifically disclose however Sridhar discloses wherein the area has one or more locations experiencing wireless traffic density higher than a threshold wireless traffic density (based on traffic and thresholds therefore higher traffic density would tip the “equilibrium” and “thresholds” for self-organizing network “SON”, see [0040]);

It would have been obvious at the time of filing to combine the teachings of Sridhar with that of Tan. Doing so would conform to well-known standards in the field of invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 11, 15-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (US 2016/0165462 A1) in view of Suarez Garcia et al.  (US 2016/0029221  A1).


Regarding claim 13, Tan discloses a system comprising: a processor; and a memory for tangibly storing thereon computer-readable instructions configured to be executed by the processor, the computer-readable instructions configured to: collect data from one or more reverse logistics mobile device processing systems (see [0010], “Self-Learning, Adaptive Approach for Intelligent Analytics-Assisted Self-Organizing-Networks (SONs).” Which requires the collection of analytics data); track one or more mobile devices (see [0175], “bad MRs are identified from the collected MRs, and each bad MR is associated with one unit of blame” MR/User equipment) across vendors, sites and systems (network si a heterogeneous network (Het-Net) [0064]); and track one or both of: actual problems and perceived problems (see [0203] “When a bad MR of a cell includes RSRP information of its neighbors, i.e., the cell has non-co-site neighbors, interference or overshooting of its neighbors may be considered when assigning blames for this bad MR. Each MR category may be further classified into different sub-categories,” therefore, tracking and classification actual and perceived problems of mobile radios) ;

Tan does not specifically disclose however Suarez Garcia disclsoes associated with the one or more mobile devices (see [0066] monitoring mobile devices and providing behavioral analysis and classification model for issues [0004]). 

It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Suarez Garcia with that of TAN enhancement of security provisions related to security invasions and attacks.


Regarding claim 14, Tan in view of Suarez Garcia eta al. discloses the method of claim 13 and wherein the computer-readable instructions are further configured to map the data to problems found in network locations to determine correlations based on causalities (see [0210], “Algorithms may label coverage/quality/interference/overshoot statuses that provide mappings for "intuitively correct" adjustment decisions based on domain knowledge applied simultaneously on multiple cells.”).


Claims 1-5, 11, 15-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (US 2016/0165462 A1) in view of Sridhar (US 2013/0051332 A1).


Regarding claim 1, Tan discloses a system comprising: a processor; and a memory for tangibly storing thereon computer-readable instructions configured to be executed by the processor, the computer-readable instructions configured to : 

analyze handover events (Tan discloses evaluating mobile network analytics in a self-learning self-organizing network including “handover success rate” [0061] , therefore by determining ‘handover success rate’, handover events have been analyzed), during a period of time (during and adjustment period [0061]), associated with one or more mobile devices in an area having mobile device coverage provided by a plurality of cells (see plurality of cells in fig. 2), the one or more mobile devices in wireless communication with one or more cells of the plurality of cells (see overlapping plurality of cells in fig. 2); 

determine mobile device coverage pattern information (see [0168], “evaluation” of “traffic/usage patterns”, whereby this matches applicant provided definition of coverage pattern in Applicant’s instant abstract) including one or both of: a pattern of traffic in the area (see [0168], “traffic patterns” “traffic/usage patterns”), and a pattern of network load (see method for identifying status categories including “system load”, [0184]) for the area, wherein the mobile device coverage pattern information is determined based at least in part on one or more items of contextual information (see context of coverage [0060]); and 

determine one or more locations, in the area, associated with a drop rate higher than a threshold drop rate based at least in part on the determined pattern information (see [0061], “drop rate exceeds threshold”), wherein the one or more cells comprises a plurality of respective base stations dispersed across the area (see fig. 2, with various access points/base station); 

wherein a sub-area of more traffic in the area has a number of base stations higher than a sub-area of less traffic in the area (see fig. 14, graph of distance between sites and relative number of UE’s per cell pair, therefore traffic and amount of sites by distance); 

wherein the one or more mobile devices cause handover events associated with the one or more base stations in the area when the respective users of the one or more mobile devices travel in the area (see handover in [0061] here handover occur more frequently thus higher “handover success rate” );

Tan does not specifically disclose however Sridhar discloses to analyze (see network deployment function [0040] which would include analyzation) how many added cells are needed (determines the need for “adding” or “removing” cells, [0040] to create capacity and load equilibrium) to meet a service level agreement (all based on “existing service-level agreements to be honored” [0038]) based on an analysis of network loads (corrective action for network load [0040] or improving load constraints);

Tan does not specifically disclose however Sridhar discloses wherein the area has one or more locations experiencing wireless traffic density higher than a threshold wireless traffic density (based on traffic and thresholds therefore higher traffic density would tip the “equilibrium” and “thresholds” for self-organizing network “SON”, see [0040]);

It would have been obvious at the time of filing to combine the teachings of Sridhar with that of Tan. Doing so would conform to well-known standards in the field of invention.

Regarding claim 15, Tan discloses a method comprising: analyze handover events, during a period of time, associated with one or more
mobile devices in an area having mobile device coverage provided by a plurality of cells (see fig. 2, plurality of cells for coverage), the one or more mobile devices in wireless communication with one or more cells of the plurality of cells (see multitude of mobile radio devices in fig. 2); determining mobile device coverage pattern information (see determined coverage states in fig. 9) including one or both of: a pattern of traffic in the area (traffic/usage patterns) [0168]), and a pattern of network load for the area (see system load), wherein the mobile device coverage pattern information is determined based at least in part on one or more items of contextual information (see context of coverage [0060]); and determining one or more locations, in the area, associated with a drop rate higher than a threshold drop rate based at least in part on the determined pattern information ((see [0069] a group cost associated with a group of APs, or a local cost associated with the AP, associated with drop rate) exceeds a threshold), wherein the one or more cells comprises a plurality of respective base stations dispersed across the area (see fig. 9 with dispersed base stations);
 wherein a sub-area of more traffic in the area has a number of base stations higher than a sub-area of less traffic in the area ((see fig. 14, graph of distance between sites and relative number of UE’s per cell pair, therefore traffic and amount of sites by distance)); wherein the one or more mobile devices cause handover events associated with the one or more base stations in the area when the respective users of the one or more mobile devices travel in the area (see handover in [0061] here handover occur more frequently thus higher “handover success rate”).
analyze (see network deployment function [0040] which would include analyzation) how many added cells are needed (determines the need for “adding” or “removing” cells) to meet a service level agreement (see purpose “honor[ing]” of “service-level agreement”) based on an analysis of network loads (corrective action for network load [0040]);

wherein the area has one or more locations experiencing wireless traffic density higher than a threshold wireless traffic density (based on traffic and thresholds therefore higher traffic density would tip the “equilibrium” and “thresholds” for self-organizing network “SON”);

It would have been obvious at the time of filing to combine the teachings of Sridhar with that of Tan. Doing so would conform to well-known standards in the field of invention.

Regarding claims 2 & 16, Tan discloses in view of Sridhar a. The system of claim 1 and method of claim 15, wherein the computer-readable instructions are further configured to: analyze a cost related to increasing a number of cells based on the determined one or more locations; analyze a revenue returned by an increased number cells based on the determined one or more locations; and compare the cost relative to the revenue to determine whether additional cells generate a profit ([0156] “The second step comprises evaluating the cost of the initial solution using constraints (e.g., thresholds and weights for parameters (e.g., RSRP, SINR) used in objective function). This may include a normalization process that considers the cost per cell, the ratio of total cost to the total number of UEs, and the ratio of cost to number of UEs per cell. The second step may also consider the cost per cell or per area (e.g., all cells or partial group of cells such as neighbors), cost percentage (e.g., ratio of cost per cell to UE number per cell), and distribution (e.g., weighted by cell).” Here, lower costs would anticipate larger margins to result). 

Regarding claims 3 & 17, Tan discloses a. The system of claim 2 and method of claim 16, wherein the number of cells is increased periodically to determine one or more locations at which a best return of an investment in the additional cells is to be expected (see [0093] “comparing the new solution and the new cost to other known solutions and costs to determine the best solution and cost”, therefore, regarding the self-learning, adaptive self-organizing network ant and reducing costs directly improves return and is anticipated here). 

Regarding claim 4, Tan in view of Sridhar discloses the system of claim 1, wherein the one or more items of contextual information include time based information (see [0193], “MRs failing to satisfy one of a set of performance criteria, from a plurality of MRs received in the wireless network, e.g., during a data collection time period”). 

Regarding claim 5, Tan in view of Sridhar discloses the system of claim 2, wherein computer-readable instructions are further configured to determine, based on the analysis of the cost and the analysis of the revenue, one or more locations at which an increase in the number of cells results in a best return based on an investment of the cost (see [0156], calculating costs which result in larger margins are returns). 


Regarding claim 11, Tan in view of Sridhar discloses the system of claim 10, wherein the network topological information includes information of a topological map mesh network (see [0135], “maps one or more topology parameters involving a pair of cells (serving cell s and neighbor cell o) to a radius of serving cell s in the direction of cell o.”). 

Regarding claim 19, Tan in view of Sridhar discloses the method of claim 15, further comprising: collecting data from one or more reverse logistics mobile device processing systems (see [0214], “ AA SON Approach that uses automatic software programing: to learn (online) the environment via real-time feedback (of UE MRs and cell KPIs) and analytics; to abstract the UE MR level information to cell level labels and metrics mapping to domain expertise guided incremental actions for optimizing configuration. ”); and mapping the data to problems found in the network locations to determine correlations based on causalities (see [0210], “Algorithms may label coverage/quality/interference/overshoot statuses that provide mappings for "intuitively correct" adjustment decisions based on domain knowledge applied simultaneously on multiple cells.”). 

Regarding claim 20, Tan in view of Sridhar discloses the method of claim 15, wherein the one or more items of contextual information include time-based information (see [0193], “data collection time period”).


Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (US 2016/0165462 A1) in view of Sridhar (US 2013/0051332 A1) in further view of Yu et al. (US 2019/0075552 A1)

 	Regarding claim 7, Tan in view of Sridhar discloses the system of claim 1. They do not specifically disclose what Yu discloses wherein the service agreement (see service level agreement [0049]) relates to a 5G system (see 5G-NR in [0049]), and wherein cells provisioned by the 5G system to service the area are smaller compared to other cellular systems (see microcell, picocell or femtocell deployments [0045]). 

It would have been obvious at the time of filing to combine the teachings of Sridhar with that of Tan and Sridhar. Doing so would conform to well-known standards in the field of invention.


Allowable Subject Matter

Claims 8-12, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to  K. WILFORD SHAHEED whose telephone number is (469) 295-9175.  The examiner can normally be reached on Monday-Friday 9 am-6pm; CST; ALT Friday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The examiner’s Supervisor, Jinsong Hu, can be reached at (571)272-3965, where attempts to reach the examiner are unsuccessful.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHALID W SHAHEED/Primary Examiner, Art Unit 2643